EXHIBIT 99.1 April 25, 2012 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL REPORTS SECOND QUARTER RESULTS ST. PETERSBURG, Fla. – Raymond James Financial, Inc. today reported net income of $68,869,000 or $0.52 per diluted share for the second quarter of fiscal 2012, compared with net income of $80,917,000 or $0.64 per diluted share for the second quarter of fiscal 2011. Excluding the $21 million pretax charge for acquisition-related and certain interest expenses and adjustments to shares issued for the acquisition, net income would have been $81,941,000(1) or $0.64(1) per diluted share for the second quarter of fiscal 2012, flat with the prior year’s quarter EPS and an increase of 21 percent over the previous quarter. Record net revenues were $871,937,000 for the current quarter, up 2 percent over the prior year’s quarterly net revenues of $852,057,000 and up 11 percent from the previous quarter. The firm also reported quarterly records for both assets under management ($39 billion) and assets under administration ($292 billion) as of March 31, 2012, up 11 percent and 8 percent, respectively, over the previous quarter. “Our businesses all performed better this quarter, especially Raymond James Bank which reported record earnings driven by a significant increase in loans and improving credit metrics,” said CEO Paul Reilly.Net loans have increased nearly $900 million this fiscal year, driven in part by the acquisition of the $400 million Allied Irish Bank Canadian loan portfolio in February.The Asset Management Group continued its steady improvement due to both market appreciation and net inflows. The Private Client Group reported record quarterly revenues of $567,766,000, up 7 percent from the previous quarter.Pretax income was down 6 percent from the previous quarter but up 1 percent from last year’s second quarter. “We have continued to successfully recruit experienced financial advisors from other firms.The combination of growth in advisors and market improvement drove revenue growth.However, the bottom line was impacted by a seasonal increase in compensation expenses (raises and employment taxes) and increased technology expenditures.The increase in the S&P 500 during the second quarter should bode well for fee billing for our third quarter,” added Reilly. Although revenues in the Capital Markets segment were up 21 percent over the previous quarter, it still lags the other businesses and was down 7 percent from last year’s second quarter.Equity Capital Markets was the primary reason as investment banking activity was very slow in January and February but started to improve in March, which has carried into April.Although there was an increase in lead-managed deals, smaller deal size hindered revenue growth.The Fixed Income business continued to improve during the quarter. “Overall, I am delighted that the operating results were solid as we simultaneously worked on integrating Morgan Keegan, including closing on the acquisition April 2nd.Our retention of people, which is key to our combination, has remained above our estimates.We have stayed within budget and continue to meet timelines.However, there is still much to accomplish before we can claim victory,” stated Reilly. “The combination of solid operating metrics and a record asset base, fortified by excellent retention to date, should enable our consolidated firms to increase market share meaningfully in the future,” Reilly added in closing. The company will conduct its quarterly conference call Thursday, April 26, at 8:15 a.m. ET. For a listen-only connection, visit raymondjames.com/analyst call for a live audio webcast. The subjects to be covered may include forward-looking information. Questions may be posed to management by participants on the analyst call-in line, and in response the company may disclose additional material information. The non-GAAP results exclude the impact of acquisition expenses and certain interest expense related to our acquisition of Morgan Keegan (which closed April 2, 2012)that we incurred in the three and six months ended March 31, 2012.Non-GAAP net income and earnings per common share computations also reflect adjustments to income tax expenses for the tax effect of these expenses.Non-GAAP earnings per common share computations also exclude 11,075,000 of common shares issued in February 2012 as a component of our financing of the Morgan Keegan acquisition.The company believes that the non-GAAP measures provide useful information by excluding these items which may not be indicative of the company’s core operating results.The company believes that GAAP measures and non-GAAP measures of the company’s financial performance should be considered together. About Raymond James Financial, Inc. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three principal wholly owned broker/dealers as of March 31, 2012, Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd., had approximately 5,400 financial advisors serving 2 million accounts in 2,400 locations throughout the United States, Canada and overseas. In addition, total client assets at March 31, 2012 are approximately $292 billion, of which approximately $39 billion are managed by the firm’s asset management subsidiaries.The figures above do not include Morgan Keegan financial advisors, accounts, locations, client assets or assets under management.Morgan Keegan was acquired on April 2, 2012. Forward Looking Statements Certain statements made in this press release may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements regarding management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements, due to a number of factors, which include, but are not limited to, difficulty integrating Raymond James' and Morgan Keegan's businesses or realizing the projected benefits of the acquisition, the inability to sustain revenue and earnings growth, changes in the capital markets, diversion of management time on integration issues, and other risk factors discussed in documents filed by Raymond James with the Securities and Exchange Commission from time to time, including Raymond James' 2011 Annual Report on Form 10-K and the quarterly report on Form 10-Q for the quarter ended December 31, 2011, which are available on RAYMONDJAMES.COM and SEC.GOV. Any forward-looking statement speaks only as of the date on which that statement is made. Raymond James will not update any forward-looking statement to reflect events or circumstances that occur after the date on which the statement is made. For more information, please contact Steve Hollister at 727-567-2824 Please visit the Raymond James Press Center at raymondjames.com/media. Raymond James Financial, Inc. Unaudited Report (in thousands, except per share amounts) Three months ended March 31, 2012 March 31, 2011 % Change December 31, 2011 % Change Total revenues $ $ 3
